Title: From Thomas Jefferson to George Washington, 5 April 1790
From: Jefferson, Thomas
To: Washington, George



Apr. 5. 1790. a quarter before one.

Mr. Jefferson has the honor of inclosing for the perusal of the President rough draughts of the letters he supposes it proper to send to the court of France on the present occasion. He will have that of waiting on him in person immediately to make any changes in them the President will be so good as to direct, and to communicate to him two letters just received from Mr. Short.
